  Case 14-24668         Doc 86     Filed 04/03/19 Entered 04/03/19 07:19:37              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-24668
         Sharon Sanford

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/02/2014.

         2) The plan was confirmed on 09/23/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/19/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,153.00.

         10) Amount of unsecured claims discharged without payment: $41,088.83.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-24668       Doc 86        Filed 04/03/19 Entered 04/03/19 07:19:37                    Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $6,500.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                    $6,500.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $293.51
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $293.51

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed         Paid         Paid
AARGON AGENCY                    Unsecured            NA         320.00         320.00          84.10       0.00
AT&T SERVICES INC                Unsecured            NA       1,240.24       1,240.24        325.94        0.00
BANK OF AMERICA NA               Unsecured            NA         882.35         882.35        231.88        0.00
CAVALRY INVESTMENTS              Unsecured            NA         274.98         274.98          72.26       0.00
CHECK N GO                       Unsecured            NA         261.77         261.77           0.00       0.00
Choice Recovery                  Unsecured         100.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Priority       1,769.98       1,769.98       1,769.98      1,769.98        0.00
COLLECTION COMPANY OF AMERIC     Unsecured         133.00           NA             NA            0.00       0.00
Commonwealth Financial           Unsecured         731.00           NA             NA            0.00       0.00
Commonwealth Financial           Unsecured         621.00           NA             NA            0.00       0.00
DEBT RECOVERY SOLUTION           Unsecured         816.00           NA             NA            0.00       0.00
DEBT RECOVERY SOLUTION           Unsecured         336.00           NA             NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         461.00           NA             NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         422.00           NA             NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         461.00           NA             NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         294.00           NA             NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         588.00           NA             NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         294.00           NA             NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured      1,240.00            NA             NA            0.00       0.00
Fbcs                             Unsecured         664.00           NA             NA            0.00       0.00
FRANKLIN COLLECTION SV           Unsecured         219.00           NA             NA            0.00       0.00
FRANKLIN COLLECTION SV           Unsecured      1,332.00            NA             NA            0.00       0.00
GINNYS                           Unsecured         104.00        104.40         104.40          27.44       0.00
GLOBAL PAYMENTS                  Unsecured         150.00        150.00         150.00          39.42       0.00
IL DEPT OF EMPL0YMENT SECURITY   Priority             NA       2,050.00       2,050.00      2,050.00        0.00
IL DEPT OF EMPL0YMENT SECURITY   Priority       2,050.00            NA             NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA         209.32         209.32          55.01       0.00
IL DEPT OF REVENUE               Priority          959.92        752.00         752.00        752.00        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         300.00        133.34         133.34          35.04       0.00
ILLINOIS COLLECTION SVC          Unsecured      1,229.00            NA             NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured      2,356.00            NA             NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-24668       Doc 86       Filed 04/03/19 Entered 04/03/19 07:19:37                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                               Class    Scheduled        Asserted      Allowed         Paid          Paid
ILLINOIS COLLECTION SVC         Unsecured      2,200.00              NA           NA             0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured         796.00             NA           NA             0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured      2,539.00              NA           NA             0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured         848.00             NA           NA             0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured      2,673.00              NA           NA             0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured      1,080.00              NA           NA             0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured         714.00             NA           NA             0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured      1,172.00              NA           NA             0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured      2,578.00              NA           NA             0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured      1,505.00              NA           NA             0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured      1,598.00              NA           NA             0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured      4,401.00              NA           NA             0.00        0.00
ILLINOIS COLLECTION SVC         Unsecured         823.00             NA           NA             0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         102.00          102.23       102.23           26.87        0.00
MERCHANTS CREDIT GUIDE CO       Unsecured          55.00             NA           NA             0.00        0.00
MIDLAND CREDIT MANAGEMENT IN    Unsecured         606.00             NA           NA             0.00        0.00
SEVENTH AVENUE                  Unsecured            NA           127.71       127.71           33.56        0.00
Stellar Rec                     Unsecured         357.00             NA           NA             0.00        0.00
TRAVIS REALTY                   Unsecured            NA         2,675.00     2,675.00         702.99         0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                 $0.00               $0.00
      Mortgage Arrearage                                       $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                  $0.00                 $0.00               $0.00
      All Other Secured                                        $0.00                 $0.00               $0.00
TOTAL SECURED:                                                 $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                $0.00              $0.00                  $0.00
       All Other Priority                                  $4,571.98          $4,571.98                  $0.00
TOTAL PRIORITY:                                            $4,571.98          $4,571.98                  $0.00

GENERAL UNSECURED PAYMENTS:                                $6,481.34          $1,634.51                  $0.00


Disbursements:

       Expenses of Administration                                 $293.51
       Disbursements to Creditors                               $6,206.49

TOTAL DISBURSEMENTS :                                                                            $6,500.00


UST Form 101-13-FR-S (09/01/2009)
  Case 14-24668         Doc 86      Filed 04/03/19 Entered 04/03/19 07:19:37                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
